I fully concur in Judge Edwards' analysis and disposition of appellant's first and third assignments of error. I further concur in Judge Edwards' disposition of appellant's second assignment of error. Unlike Judge Edwards, I believe the trial court erred in not admitting appellant's medical records into evidence for the purpose of challenging the reliability of appellant's confession. However, I find appellant cannot demonstrate prejudicial error as a result of their exclusion as his defense was premised upon consent. I further concur in Judge Edwards' analysis and disposition of appellant's fourth assignment of error with the exception I would find Brooks' statement to Bryant that people at his house had been "smoking like a broke stove" was admissible under Evid.R. 804(B)(3). However, I would not find the trial court abused its discretion in excluding this testimony.